United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1982
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Michael Johnson

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: November 2, 2015
                            Filed: November 9, 2015
                                  [Unpublished]
                                 ____________

Before WOLLMAN, BYE, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

      Michael Johnson directly appeals after he pleaded guilty to a federal drug
charge, and the district court1 varied downward from the calculated Guidelines range

      1
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
and imposed the statutory minimum sentence. His counsel has moved to withdraw,
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), acknowledging
a partial appeal waiver in Johnson’s plea agreement and questioning the district
court’s determination of Johnson’s relevant conduct. Johnson has filed a pro se
supplemental brief asserting ineffective-assistance claims, challenging the court’s
assessment of criminal history points for a prior conviction, and arguing that counsel
coerced his guilty plea.

       Upon careful de novo review, see United States v. Scott, 627 F.3d 702, 704
(8th Cir. 2010) (standard of review), we conclude that the partial appeal waiver is
enforceable and precludes our consideration of the relevant-conduct issue, see United
States v. Andis, 333 F.3d 886, 889-90 (8th Cir. 2003) (en banc) (discussing
enforcement of appeal waivers). By contrast, we conclude that Johnson’s pro se
criminal-history challenge falls outside the scope of the waiver, but that this challenge
fails on the merits. See U.S.S.G. §§ 4A1.2(e)(1), (k)(2)(A); United States v.
Townsend, 408 F.3d 1020, 1022 (8th Cir. 2005) (standards of review). As to the
ineffective-assistance claims, we decline to consider them on direct appeal, see
United States v. Looking Cloud, 419 F.3d 781, 788-89 (8th Cir. 2005), and to the
extent Johnson’s coerced-plea argument implies that his plea was involuntary, we
conclude that the argument is not cognizable on direct appeal, see United States v.
Villareal-Amarillas, 454 F.3d 925, 932 (8th Cir. 2006).

      Finally, having independently reviewed the record pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues for appeal outside the scope of
the appeal waiver. The judgment is affirmed, and we grant counsel leave to
withdraw.
                       ______________________________




                                          -2-